Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s Amendment dated January 27, 2022 has been carefully considered. The Replacement Sheets of Drawings overcome the drawing objections as set forth in the first Office Action. The specification has been amended to correct the informalities as set forth in the first Office Action. Claim 11 has been amended to overcome the objection under 37 CFR 1.75(c). The claims have been amended to overcome the informalities therein. Correction of these matter is noted with appreciation. 

	Applicant’s arguments that amended independent claim 1 defines over Chabonneau 2007/0140848 and Chlus 2016/0003074 have been carefully considered, and are persuasive. However, amended claim 1 of the present application is not supported by the application as originally filed and is inaccurate, as the present application does not perform the features of amended independent claim 1, as set forth in detail later below in the rejections under 35 USC 112(a) and 112(b). As a result, none of the previously applied prior art, including Aggarwala 2013/0315745, is applied.

	Applicant’s arguments with regard to Aggarwala as set forth on pages 21-23 are respectfully disagreed with, although Aggarwala is not being applied in a prior art rejection. As mentioned in paragraph [0022] of Aggarwala, for example, cooling holes (cooling channels) can be provided in any of the mate faces 26 and/or 28. The cooling air from the cooling channels will form a film along the various chamfer parts 42, 44, and thus will be guided by the chamfer part, due to adherence of the film. One difference may very well be that in the present application, the cooling air directly impacts on the chamfer part.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Amended claim 1, the last two lines recite the outlet being disposed at the pressure-side lateral surface of the platform to discharge the cooling air toward the suction-side lateral surface so that the cooling air is guided by the chamfer part. This underlined claim language is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The outlet 400, 400’ of the present application is disposed at the pressure-side lateral surface 103 of the platform 100 to discharge the cooling air toward a suction-side lateral surface 105 of an adjacent blade so that the cooling air is guided by a chamfer part 9 of the adjacent blade. Claim 1 recites that the outlet is disposed at the pressure-side lateral surface of the platform to discharge the cooling air toward the suction-side lateral surface of the same single blade so that the cooling air is guided by the chamfer part of the same single blade, which is not supported by the application as originally filed, nor the drawings.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1, the last two lines recite the outlet being disposed at the pressure-side lateral surface of the platform to discharge the cooling air toward the suction-side lateral surface so that the cooling air is guided by the chamfer part. This underlined claim language is inaccurate. The outlet 400, 400’ of the present application is disposed at the pressure-side lateral surface 103 of the platform 100 to discharge the cooling air toward a suction-side lateral surface 105 of an adjacent blade so that the cooling air is guided by a chamfer part 9 of the adjacent blade. Claim 1 recites that the outlet is disposed at the pressure-side lateral surface of the platform to discharge the cooling air toward the suction-side lateral surface of the same single blade so that the cooling air is guided by the chamfer part of the same single blade, which is inaccurate.
In claim 11, line 5, “the platform” (of the second blade) lacks antecedent basis. 
In claim 11, lines 6-7, “the pressure-side lateral surface” (of the second blade platform) lacks antecedent basis.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
Lewis is cited to show a blade platform with cooling air guided by a chamfer part of an adjacent blade platform.

Examiner’s Comment
Although claim 1-7 and 9-20 of the present application are not rejected based on prior art due to the inaccuracy and written description issues as set forth above, no indication of allowable subject matter is made at this time, nor should any indication of allowable subject matter be inferred.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745